OPINION OF THE COURT
Per Curiam.
*251Respondent Donald Tucker was admitted to the practice of law in the State of New York by the Second Judicial Department on June 26, 1963. At all times relevant to this proceeding, respondent maintained an office for the practice of law in the First Judicial Department.
By order entered July 1, 1997 (231 AD2d 198), this Court suspended respondent from practice, effective immediately, and until further order pursuant to 22 NYCRR 603.4 (e) (1) (i), due to respondent’s willful failure to cooperate with an investigation of the Departmental Disciplinary Committee. Pursuant to 22 NYCRR 603.4 (g), the Committee’s notice of motion to suspend respondent advised him that an attorney who has been suspended and has not appeared or applied in writing for a hearing or reinstatement within six months of the date of the order of suspension may be disbarred without further notice. In excess of six months have lapsed since the date of the order of suspension. Respondent, who also has not appeared on the present motion, has failed to appear or apply in writing for a hearing or for reinstatement.
In view of the foregoing, the Committee’s motion to disbar respondent pursuant to 22 NYCRR 603.4 (g), dated February 6, 1998, is granted (Matter of Gutstein, 219 AD2d 330; Matter of Reilly, 219 AD2d 96) and respondent’s name is stricken from the roll of attorneys, effective immediately.
Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ., concur.
Motion granted, and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, effective immediately.